2.	With respect to the specification amendments filed December 7, 2021, the amendment instruction for the paragraph beginning on page 94 has been annotated by the examiner in order to correct the beginning line number of the paragraph.  The amendment has been corrected to recite that the paragraph begins on page 94, line 14.  At page 7 of the response, the amendment to the paragraph beginning at page 118, line 4, has been deleted by examiner’s annotation.  Page 118, line 4, of the application as originally filed is part of originally filed claim 1 and thus can not be amended via specification amendment.
3.	The following is an examiner’s statement of reasons for allowance: The claimed invention is deemed to be allowable over the prior art of record or any combination thereof.  In view of the amendment to claim 1, the effective filing date of claim 1 is deemed to be at least October 18, 2016, the filing date of PCT/IL2016/051127, and the WO Patent Application 2017/068577 is no longer available as prior art under 35 U.S.C. 102 against claim 1.  See also the Office action mailed September 9, 2021, section 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
December 15, 2021